USCA11 Case: 21-12951      Date Filed: 05/25/2022      Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 21-12951
                   Non-Argument Calendar
                  ____________________

JOSE RUMILDO CANALES HERNANDEZ,
                                                        Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A044-006-492
                   ____________________
USCA11 Case: 21-12951        Date Filed: 05/25/2022    Page: 2 of 8




2                      Opinion of the Court               21-12951


Before WILLIAM PRYOR, Chief Judge, JORDAN and NEWSOM,
Circuit Judges.
PER CURIAM:
       This appeal presents the issue whether a conviction for sec-
ond degree murder under North Carolina law, N.C. Gen. Stat. § 14-
17(b), categorically qualifies as an aggravated felony under the Im-
migration and Nationality Act, 8 U.S.C. § 1101(a)(43)(A). Jose
Canales Hernandez petitions for review of an order affirming his
removal to Honduras on the ground that his prior conviction un-
der section 14-17(b) satisfied the generic definition of murder in
Matter of M-W-, 25 I. & N. Dec. 748 (BIA 2012), pet. for review
denied, Wadja v. Holder, 727 F. 3d 457 (6th Cir. 2013). See 8 U.S.C.
§ 1227(a)(2)(A)(iii). Hernandez argues that the generic definition,
which requires malice aforethought, does not encompass his prior
conviction for second degree murder, which requires malice and
excludes premeditation and deliberation. Because both malice and
malice aforethought include homicide with an intent to kill and
willful acts perpetrated with extreme recklessness and wanton dis-
regard for human life that cause the death of another, Hernandez’s
prior conviction categorically qualifies as an aggravated felony. We
deny his petition.
       Hernandez, a native and citizen of Honduras, became a law-
ful permanent resident of the United States in 1993. In 2013, Her-
nandez pleaded guilty in a North Carolina court to second degree
murder for “kill[ing] another living human being, Carlos
USCA11 Case: 21-12951          Date Filed: 05/25/2022      Page: 3 of 8




21-12951                Opinion of the Court                           3

Velasquez, with malice.” N.C. Gen. Stat. § 14-17(b)(1). Hernandez
also pleaded guilty to felony hit and run for “fail[ing] to immedi-
ately stop the vehicle [he] was driving at the scene of an accident
and collision” with Velasquez. Id. § 20-166.
        The Department of Homeland Security charged Hernandez
as removable for being “convicted of an aggravated felony, . . . a
crime of violence . . . for which the term of imprisonment ordered
is at least one year . . . after [his] admission” to the United States. 8
U.S.C. § 1227(a)(2)(A)(iii). Hernandez contested removability and
moved to terminate his removal proceedings.
        The immigration judge denied Hernandez’s motion to ter-
minate on the ground that his prior conviction qualified as an ag-
gravated felony. “[T]urning to [Hernandez’s] conviction . . . [of]
second degree murder in North Carolina as defined . . . as the un-
lawful killing of a human being with malice but without premedi-
tation and deliberation,” the immigration judge found that “defini-
tion . . . [was] a categorical match” to “the generic definition of
murder.” See id. § 1101(a)(43)(A). The immigration judge “also
f[ound] that [Hernandez’s] conviction document showed that he
was sentenced to a term of 100 to 132 months for the offense[,]
satisfying the requirement that he be sentenced to at least one year
of imprisonment for his conviction” to constitute a crime of vio-
lence. See id. § 1101(a)(43)(F). After Hernandez conceded that he
was ineligible for relief from removal, the immigration judge or-
dered Hernandez removed to Honduras.
USCA11 Case: 21-12951         Date Filed: 05/25/2022    Page: 4 of 8




4                      Opinion of the Court                 21-12951

        The Board “agree[d] with the Immigration Judge’s determi-
nation that a second-degree murder conviction under North Caro-
lina law constitutes an aggravated felony conviction . . . because it
is, categorically, a conviction for murder” under M-W-, 25 I. & N.
Dec. at 752–53, 756. The Board reasoned that, “given that [Hernan-
dez]’s second-degree murder conviction require[d] the unlawful
killing of another human being with malice—which may be shown
in all of the ways that malice [could] be proven under [the] generic
definition of murder [in M-W-]—it is clear that [he] has been con-
victed of murder . . . [under] the Act.” And based on its “conclusion
that [Hernandez was] removable as an alien who has been con-
victed of the aggravated felony of murder[,] . . . [the Board declined
to] consider whether the . . . conviction [was] also a crime of vio-
lence.” The Board dismissed Hernandez’s appeal.
       We review de novo the Board’s decision to classify Hernan-
dez’s conviction as an aggravated felony. See Quinchia v. U.S. Att’y
Gen., 552 F.3d 1255, 1258 (11th Cir. 2008). We “defer to the
[Board]’s interpretation of a statute if it is reasonable and does not
contradict the clear intent of Congress.” Chevron, U.S.A., Inc. v.
Nat. Res. Def. Council, Inc., 467 U.S. 837, 843 (1984). “In such a
case, a court may not substitute its own construction of a statutory
provision for a reasonable interpretation made by the administra-
tor of an agency.” Id. at 844.
       The Board based its decision on Matter of M-W-, in which it
interpreted the aggravated felony of “murder”—a term undefined
in the Immigration and Nationality Act. 25 I. & N. Dec. at 751–56.
USCA11 Case: 21-12951         Date Filed: 05/25/2022    Page: 5 of 8




21-12951               Opinion of the Court                         5

In M-W-, the Board defined murder as a homicide with “malice
aforethought,” which “includes not only the intent to kill but also
an intent to do serious bodily injury or an extreme recklessness and
wanton disregard for human life (‘depraved heart’).” Id. at 752–53.
The Board explained that “[d]epraved heart killings or murders
marked by extremely reckless conduct [are] precipitated by acts
that carr[y] a high likelihood of death or serious bodily injury, but
[are] not aimed at anyone in particular.” Id. at 754.
        Hernandez argues that the Board erred by using the generic
definition of murder in M-W- instead of the federal statutory defi-
nition of murder, 8 U.S.C. § 1111(a), but we must defer to the
Board’s interpretation of the term. The Immigration and National-
ity Act does not define “murder.” See Chevron, 467 U.S. at 843
(“the agency, must give effect to the unambiguously expressed in-
tent of Congress”). And as the Board highlighted in M-W-, Con-
gress declined to refer to any legislative definition of murder. 25 I.
& N. Dec. at 751. So we accept the “[a]gency interpretation [as]
reasonable and controlling unless it is arbitrary, capricious, or man-
ifestly contrary to the statute.” Dawson v. Scott, 50 F.3d 884, 887
(11th Cir. 1995) (internal quotation marks omitted). Hernandez
does not dispute that the Board’s definition is reasonable.
       We compare the Board’s generic definition to the North
Carolina crime of second degree murder. Its four elements are “(1)
the unlawful killing, (2) of another human being, (3) with malice,
but (4) without premeditation and deliberation.” State v. Arring-
ton, 819 S.E.2d 329, 332 (N.C. 2018). In North Carolina, malice
USCA11 Case: 21-12951         Date Filed: 05/25/2022    Page: 6 of 8




6                      Opinion of the Court                 21-12951

means “(1) actual malice, meaning hatred, ill-will or spite; (2) an
inherently dangerous act done so recklessly and wantonly as to
manifest a mind utterly without regard for human life and social
duty and deliberately bent on mischief; or (3) that condition of
mind which prompts a person to take the life of another intention-
ally without just cause, excuse, or justification.” Id. (internal quo-
tation marks omitted). “While an intent to kill is not a necessary
element of second degree murder, the crime does not exist in the
absence of some intentional act sufficient to show malice and
which proximately causes death.” State v. Wilkerson, 247 S.E.2d
905, 917 (N.C. 1978).
       The categorical approach governs our determination
whether Hernandez’s prior conviction for second degree murder
constitutes an aggravated felony under the Immigration and Na-
tionality Act. See Francisco v. U.S. Att’y Gen., 884 F.3d 1120, 1126–
27 (11th Cir. 2018). Under the categorical approach, we “compare
the elements of the statute forming the basis of the [alien]’s convic-
tion with the elements of the ‘generic’ crime—i.e., the offense as
commonly understood.” Descamps v. United States, 570 U.S. 254,
257 (2013). The categorical approach requires us to “confine our
consideration only to the fact of conviction and the statutory defi-
nition of the offense.” Aspilaire v. U.S. Att’y Gen., 992 F.3d 1248,
1253 (11th Cir. 2021), cert. denied sub nom. Aspilaire v. Garland,
142 S. Ct. 765 (2022). “Because we examine what the state convic-
tion necessarily involved, not the facts underlying the case, we
must presume that the conviction rested upon nothing more than
USCA11 Case: 21-12951         Date Filed: 05/25/2022    Page: 7 of 8




21-12951               Opinion of the Court                         7

the least of the acts criminalized, and then determine whether even
those acts are encompassed by the generic federal offense.”
Moncrieffe v. Holder, 569 U.S. 184, 190–91 (2013) (internal quota-
tion marks omitted and alterations adopted).
       Hernandez’s prior conviction categorically qualifies as an ag-
gravated felony. Like the generic definition of murder provided in
M-W-, section 14-17 requires an unlawful killing of a human being
and an intent to kill or depraved recklessness or wantonness. See
M-W-, 25 I. & N. Dec. at 756 (“‘[D]epraved mind murder,’ which
has been described as ‘outrageously reckless conduct’ committed
with ‘wantonness or total indifference for the value of human life’
is substantially similar to murders marked by ‘extreme indifference
to the value of human life.’”); Arrington, 819 S.E.2d at 332. It is of
no moment that second degree murder in North Carolina includes
“actual malice” because that phrase, like the generic definition of
murder, requires the performance of “some intentional act . . .
which proximately causes death,” even if the homicide is commit-
ted with extreme recklessness or “utterly without regard for hu-
man life and social duty and deliberately bent on mischief.” See
Wilkerson, 247 S.E.2d at 917; M-W-, 25 I. & N. Dec. at 754. And
the form of recklessness that constitutes malice in North Carolina
is narrower than the requirement in the generic definition of “ex-
treme recklessness and wanton disregard for human life” because
the cause of the death must be “inherently dangerous” in addition
to being performed with extreme recklessness. See Arrington, 819
S.E.2d at 332; M-W-, 25 I. & N. Dec. at 752–53. See also Santana-
USCA11 Case: 21-12951        Date Filed: 05/25/2022    Page: 8 of 8




8                      Opinion of the Court               21-12951

Felix v. Barr, 924 F.3d 51, 56–57 (2d Cir. 2019) (concluding that a
New York conviction for conspiracy in the second degree to com-
mit second-degree murder constituted the aggravated felony of
murder under 8 U.S.C. § 1101(a)(43)(A)).
        Hernandez argues that United States v. Fleming, 739 F.2d
945 (4th Cir. 1984), establishes that the agency misclassified his
prior conviction as an aggravated felony. But we are not bound by
the decisions of other circuits. Springer v. Wal-Mart Associates’
Grp. Health Plan, 908 F.2d 897, 900 n.1 (11th Cir. 1990). Further-
more, in Fleming the defendant argued that his homicide by drunk
driving lacked the malice aforethought to qualify as second degree
murder under the federal statute, 18 U.S.C. § 1111(a). 739 F.2d at
947–48. Fleming is inapplicable to Hernandez, who was convicted
of a state crime, and unhelpful to his cause because the Fourth Cir-
cuit rejected the defendant’s argument.
      We DENY Hernandez’s petition.